ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
 Polaris Alpha, LLC                                  )   ASBCA No. 61592
                                                     )
Under Contract No. FA9543-09-D-0355 et al.           )

APPEARANCES FOR THE APPELLANT:                           Phillip R. Seckman, Esq.
                                                         K. Tyler Thomas, Esq.
                                                          Dentons US LLP
                                                          Denver, CO

APPEARANCES FOR THE GOVERNMENT:                          Arthur M. Taylor, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Srikanti Schaffner, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Carson, CA

                                 ORDER OF DISlvlISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: June 13, 2019



                                                  usff:!:!i? -
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61592, Appeal of Polaris Alpha,
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS·
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals